Exhibit 10.7

 

Employment Agreement

Between

GeoVax, Inc. and Farshad Guirakhoo, Ph.D.

 

 

This EMPLOYMENT AGREEMENT (the "Agreement") by and between GeoVax, Inc., a
Georgia Corporation ("Company"), and Farshad Guirakhoo ("Employee"; and with the
Company, collectively, the "Parties"), is entered into and effective as of
October 19, 2015 (the "Effective Date”).

 

Employee will serve as Senior Vice President, Research and Development of the
Company. The Company and Employee desire that Employee be employed by the
Company in the above capacity under the terms of this Agreement. Therefore, in
consideration of the mutual covenants and agreements set forth herein, it is
agreed:

 

1.

Employment; Duties. Employee is hereby employed by the Company under the terms
of this Agreement, and Employee accepts such employment. Employee shall serve in
the capacity as defined above and shall perform the following duties (“Employees
Duties”): such duties as are customary for someone in that position and duties
that may be reasonably assigned from time to time by the Chief Scientific
Officer and in the absence of the CSO, the President and CEO. Primary duties
include but are not limited to: contributing to the commercialization of the
Company’s HIV and Ebola vaccines currently undergoing development; leading the
evaluation and expansion of the Company’s product focus to other infectious
diseases, oncology, or another related field; competing for grants (both as a PI
and as a collaborator); working as an active member of the Company’s executive
team to establish research objectives, conceptualization and implementation
programs for the development of vaccines to fulfill corporate objectives,
evaluation new business opportunities, and assisting with raising of private
equity funds.

 

2.

Term of Agreement. The term of Employee’s employment under this Agreement
commences on October 19, 2015 and shall end upon the termination of Employee’s
employment with the Company as provided herein. The Company may terminate this
Agreement upon at least 30 days prior written notice to Employee, and such
termination shall be effective on the termination date described in such notice
(or such earlier time as the Company and Employee may agree). Notwithstanding
the foregoing, the termination of this Agreement shall not terminate the
Company’s obligation to make any payments to Employee for services performed and
expenses incurred prior to the date of such termination, or as set forth below;
and shall not terminate Employee’s obligations under Section 14, 15 and 16
below.

 

3.

Base Salary. The Company shall pay Employee a base salary of $250,000 annually,
payable in accordance with the Company’s standard payroll policy (currently
semi-monthly), with annual reviews. Performance and salary reviews are at the
discretion of the President/CEO and/or Board of Directors (BOD).

 

4.

Performance Reviews. Performance reviews will be conducted at least annually by
the President/CEO or designee.

 

5.

Annual Bonus Potential. An annual fiscal year bonus will be considered and
recommended, if appropriate, by the supervisor and President/CEO and must be BOD
approved. The actual amount shall be at the discretion of the President/BOD
based on Employee’s and the Company’s performance and achievement.

 

6.

Special Signing Bonus. In exchange for expeditious acceptance of the offer of
employment, the Company agrees to pay a special signing bonus of $10,000 to
Employee. This amount will be added to Employee’s gross pay upon the first
payroll date.

 

7.

Equity Stock Incentive. The Company shall grant Employee a total of 40,000 stock
options to be awarded on the effective date of this Agreement. These options
will allow employee the right to purchase shares of the Company’s common stock
at an exercise price per share equal to the closing market price of the
Company’s common stock on the effective date of this Agreement. The options will
have a life of ten years and will vest over a three year period from the date of
grant. Additional option grants are performance based and at the discretion of
the President/CEO based on Employee’s and the Company’s performance and
achievement. Employee shall be eligible for an additional grant of stock options
during the Company’s normal cycle in December 2015, with an amount as determined
by the Compensation Committee of the BOD (minimum of 20,000 shares) and with an
exercise price per share equal to the closing market price of the Company’s
common stock on the effective date of the grant.

  

 
1

--------------------------------------------------------------------------------

 

 

8.

Moving Expenses. N/A

 

9.

Temporary Living Expense. The Company recognizes Employee’s desire to defer a
permanent relocation of his family to Atlanta. A monthly “nonaccountable”
expense allowance of $1,500 will be provided to Employee (paid through payroll),
as an offset for Employee’s temporary living expenses in Atlanta and any travel
costs to/from Employee’s home in Boston. This arrangement will be reviewed again
within 12 months from Employee’s start date.

 

10.

Other Business Expenses. N/A

 

11.

Benefits. Employee will be entitled to the following benefits in line with the
company’s ongoing benefits program administered through a Professional Employer
Organization (Insperity) or other company selected benefits administrator.
Benefit details are provided in an information packet available from the
Company.

 

 

a.

Life Insurance Benefits: As provided by Insperity.

 

 

b.

Long-Term Disability Insurance: As provided by Insperity.

 

 

c.

Medical & Dental Insurance: As provided by Insperity

 

 

d.

Vacation: Four (4) weeks paid vacation, accrued on a prorated basis, and subject
to the Company’s paid-time-off policy as documented in the Employee Handbook

 

 

e.

Holidays: Nine (9) paid holidays.

 

 

f.

Retirement Plan: a Company 401(k) Retirement Plan, administered by Insperity,
that allows Employee to contribute up to 15% of salary on a pre-tax basis up to
a maximum as prescribed under federal law. Employer matching and/or profit
contribution will be at the discretion of the Company. Employees are eligible
after six months full time employment. See current plan for details.

 

12.

Termination Provision---Non Voluntary

 

 

a.

With Cause. If Employee is terminated with cause, Employee’s employment,
compensation and benefits will terminate immediately (unless otherwise provided
by law), and Employee shall not receive any severance payments.

 

 

 

 

b.

Without Cause. If Employee is terminated without cause, Employee must be given
30 days notice, and his salary will continue to be paid for 1 week for each full
year of service.

 

13.

Termination Provision---Voluntary. Employee may voluntarily terminate his
employment on 60 day written notice to the Company, and Employee’s employment,
compensation and benefits will terminate on the effective date of termination
(unless otherwise provided by law), and Employee shall not receive any severance
payments.

 

14.

Record Keeping and Payment. Employee shall keep and file with the Company an
expense report for all business expenses for which Employee seeks reimbursement,
and Employee shall be reimbursed for such documented business expenses within
thirty (30) days of submitting a request for reimbursement.

  

 
2

--------------------------------------------------------------------------------

 

 

15.

Restrictive Covenants. Employee acknowledges that the restrictions contained
herein are reasonable and necessary to protect the legitimate business interests
of the Company, and will not impair or infringe upon his right to work or earn a
living after his employment with the Company ends. The restrictions imposed
herein shall apply during Employee’s employment with the Company and, except for
the longer period specified below for the protection of Trade Secrets,
thereafter for a period of two (2) years after the termination of employment for
any reason (the “Restricted Period”).

 

 

a.

Trade Secrets and Confidential Information. Employee represents and warrants
that: (i) he is not subject to any agreement that would prevent him from
performing Employee’s Duties for the Company or otherwise complying with this
Agreement, and (ii) he is not subject to or in breach of any non-disclosure
agreement, including any agreement concerning trade secrets or confidential
information owned by any other party.

          Employee agrees that he will not: (i) use, disclose, or reverse
engineer the Trade Secrets or the Confidential Information (as defined below),
except as authorized by the Company; (ii) or during his employment with the
Company, use, disclose, or reverse engineer (a) any confidential information or
trade secrets of any former employer or third party, or (b) any works of
authorship developed in whole or in part by him during any former employment or
for any other party, unless authorized in writing by the former employer or
third party; or (iii) upon his resignation or termination (a) retain Trade
Secrets or Confidential Information, including any copies existing in any form
(including electronic form), which are in his possession or control, or (b)
destroy, delete, or alter the Trade Secrets or Confidential Information without
the Company’s consent. Notwithstanding the above, such information may be
disclosed to authorized representatives of the US government in federal grant
applications and to third parties in connection with licensing, financing and
other commercial agreements, in each case to the extent the failure to provide
such information would materially prejudice the Company’s ability to secure the
grant or enter into the desired commercial relationship, and provided that in
each case Employee uses his best efforts to cause the person(s) receiving such
information to protect its confidentiality and limit its use, including securing
a written confidentiality agreement where possible.           The obligations
under this subsection 15.a shall: (i) with regard to the Trade Secrets, remain
in effect as long as the information constitutes a trade secret under applicable
law, and (ii) with regard to the Confidential Information, remain in effect
during the Restricted Period.

 

 

b.

“Confidential Information” means information of the Company, to the extent not
considered a Trade Secret under applicable law, that (i) relates to the business
of the Company, (ii) possesses an element of value to the Company, (iii) is not
generally known to the Company’s competitors, and (iv) would damage the Company
if disclosed. Confidential Information includes, but is not limited to, (i)
future business plans, (ii) the composition, description, schematic or design of
products, future products or equipment of the Company, (iii) communication
systems, audio systems, system designs and related documentation, (iv)
advertising or marketing plans, (v) information regarding independent
contractors, employees, clients and customers of the Company, and (vi)
information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.

 

 

c.

“Trade Secrets” means information of the Company, and its licensors, suppliers,
clients and customers, without regard to form, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
which is not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

  

 
3

--------------------------------------------------------------------------------

 

 

 

d.

Non-Solicitation of Customers and Business Partners. During the Restricted
Period, Employee will not solicit any customer of the Company, or any for-profit
or not-for-profit enterprise in a commercial or research relationship with the
Company, on his own behalf or on behalf of any other person or entity, for the
purpose of providing any goods or services competitive with the business of the
Company as described in the Company’s Business Plan or thereafter (the
“Business”), or for the purpose of diverting the benefits of any such
relationship away from the Company. The restrictions set forth in this Section
apply only to the customers and enterprises with whom Employee had interaction
(i) in an effort to establish, maintain, and/or further a business relationship
on behalf of the Company, and (ii) which occurs during the last year of
Employee’s employment with the Company (or during his employment if employed
less than a year).

 

 

e.

Non-Recruitment of Employees. During the Restricted Period, Employee will not,
directly or indirectly, solicit, recruit or induce any employee of the Company
or any affiliate of the Company either to terminate his or her employment
relationship with the Company, or work for any other person or entity engaged in
a business like the Business.

 

16.

Work Product. Employee’s Duties may include creation of inventions in areas
directly or indirectly related to the business of the Company or to a line of
business that the Company may reasonably be interested in pursuing. All Work
Product (as defined below) shall constitute work made for hire. If (i) any of
the Work Product may not be considered work made for hire, or (ii) ownership of
all right, title, and interest to the legal rights in and to the Work Product
will not vest exclusively in the Company, then, without further consideration,
Employee assigns all presently-existing Work Product to the Company, and agrees
to assign, and automatically assigns, all future Work Product to the Company.

 

The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations, proprietary database rights, trademarks, rights
of publicity, and any other protection available in the Work Product. At the
Company's request, Employee will perform, during or after his employment with
the Company, any acts to transfer, perfect and defend the Company's ownership of
the Work Product, including, but not limited to: (i) executing all documents
(including a formal assignment to the Company) necessary for filing an
application or registration for protection of the Work Product (an
"Application"), (ii) explaining the nature of the Work Product to persons
designated by the Company, (iii) reviewing Applications and other related
papers, or (iv) providing any other assistance reasonably required for the
orderly prosecution of Applications. Employee will provide the Company with a
written description of any Work Product in which he is involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product.

 

"Work Product" means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable), designs, and/or works of
authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, and
artistic works, and (b) any subject matter protected under patent, copyright,
proprietary database, trademark, trade secret, rights of publicity, confidential
information, or other property rights, including all worldwide rights therein,
that is or was conceived, created or developed in whole or in part by Employee
while employed by the Company and that either (i) is created within the scope of
his employment, (ii) is based on, results from, or is suggested by any work
performed within the scope of his employment, (iii) is directly or indirectly
related to the business of the Company or a line of business that the Company
may reasonably be interested in pursuing, (iv) has been or will be paid for by
the Company, or (iv) was created or improved in whole or in part by using the
Company's time, resources, data, facilities, or equipment.

 

17.

Arbitration.

 

 

a.

Any controversy, claim or dispute arising from, out of or relating to this
Agreement, or any breach thereof, including but not limited to any dispute
concerning the scope of this arbitration clause, claims based in tort or
contract, claims for discrimination under federal, state or local law, and/ or
claims for violation of any federal, state or local law (any such controversy,
claim or dispute being referred to herein as a “Claim”) shall be resolved in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. Such arbitration shall take
place in Atlanta, Georgia. The arbitrator’s award shall be final and binding
upon both parties.

  

 
4

--------------------------------------------------------------------------------

 

 

 

b.

A demand for arbitration shall be made within a reasonable time after the Claim
has arisen. In no event shall the demand for arbitration be made after the date
when an institution of legal and/or equitable proceedings based on such Claim
would be barred by the applicable statute of limitations. Each party to the
arbitration will be entitled to be represented by counsel and shall have the
right to subpoena witnesses and documents for the arbitration hearing. The
arbitrator shall be experienced in employment arbitration and licensed to
practice law in the state of Georgia. The arbitrator shall have the authority to
hear and grant a motion to dismiss and/ or motion for summary judgment, applying
the standards governing such motions under the Federal Rules of Civil Procedure.

 

 

c.

Except as otherwise awarded by the arbitrator, each party shall pay the fees of
its respective attorneys, the expenses of its witnesses and any other expenses
connected with presenting its Claim or defense. To the extent permitted by law,
the prevailing party shall be entitled to receive, in addition to all other
relief, payment of all expenses of litigation and arbitration, including
attorney’s fees.

 

 

d.

The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:

 

 

 

 

 

 

For the Company

 

Employee

                                                                                                           

 

18.

Miscellaneous. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter of this Agreement. This Agreement
supersedes any prior communications, agreements or understandings, whether oral
or written, between the Parties relating to the subject matter of this
Agreement. This Agreement may not be amended or modified except in writing
signed by both Parties. This Agreement shall be assignable to, and shall inure
to the benefit of, the Company's successors and assigns, including, without
limitation, successors through merger, consolidation, or sale of a majority of
the Company's assets. Employee shall not have the right to assign Employee’s
rights or obligations under this Agreement, except as permitted under the laws
of descent and distribution. The laws of the State of Georgia shall govern this
Agreement.

 

 

The Parties hereto have executed this Agreement as of the day and year first
written below.

 

GEOVAX, INC.

 

 

By: 

 

 

Date:

 

 

Robert T. McNally Ph. D. / President & CEO

 

 

 

 

 

EMPLOYEE

 

 

 By: 

 

 

 Date:

 

 

Farshad Guirakhoo, Ph.D.

 

 

 

 

 

5